J-A23022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES STEVEN LEZINSKY                      :
                                               :
                       Appellant               :   No. 915 MDA 2021

          Appeal from the Judgment of Sentence Entered May 25, 2021
     In the Court of Common Pleas of Wyoming County Criminal Division at
                        No(s): CP-66-CR-0000222-2017

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES STEVEN LEZINSKY                      :
                                               :
                       Appellant               :   No. 916 MDA 2021

          Appeal from the Judgment of Sentence Entered May 25, 2021
     In the Court of Common Pleas of Wyoming County Criminal Division at
                        No(s): CP-66-CR-0000223-2017


BEFORE:        BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                   FILED: NOVEMBER 8, 2022

        James Steven Lezinsky (Appellant) appeals from the judgments of

sentence entered at two dockets in the Wyoming County Court of Common

Pleas, following his guilty pleas to two counts of fleeing or attempting to elude


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A23022-22


a police officer (fleeing), graded as felonies of the third degree.1 The trial

court imposed above-aggravated guideline range, maximum sentences of 42

to 84 months’ imprisonment at each count, to run consecutively, for an

aggregate term of seven to 14 years. On appeal, Appellant avers the court

abused its discretion by failing to consider mitigating factors, misconstruing

his prior record, and improperly weighing factors already accounted for in the

grading of the offenses and the sentencing guidelines. We affirm.

                          I. Facts & Procedural History

         At   trial   docket    CP-66-CR-0000222-2017     (Docket   222),   the

Commonwealth alleged the following. On March 5, 2017, Meshoppen Borough

Police Chief John Krieg attempted to stop Appellant, who was driving a red

pickup truck, on SR 6 in Washington Township, Wyoming County. Appellant

“turned onto SR 4008 and slowed as if [he] was going to stop[, but] then

fled.”    Affidavit of Probable Cause, Police Criminal Complaint, Docket 222,



____________________________________________


1 75 Pa.C.S. § 3733(a), (a.2)(2)(iii). We note the trial court issued separate
orders at each docket, and thus Walker is not implicated.                   See
Commonwealth v. Walker, 185 A.3d 969, 971 (Pa. 2018) (“[W]here a single
order resolves issues arising on more than one docket, separate notices of
appeal must be filed for each case.”), overruled in part, Commonwealth v.
Young, 265 A.3d 462, 477 (Pa. Dec. 22, 2021) (reaffirming that Pa.R.A.P.
341 requires separate notices of appeal when single order resolves issues
under more than one docket, but holding Pa.R.A.P. 902 permits appellate
court to consider appellant’s request to remediate error when notice of appeal
is timely filed). In any event, Appellant properly filed two separate notices of
appeal. On August 10, 2021, this Court sua sponte consolidated the two
appeals.


                                           -2-
J-A23022-22


4/26/17, at 1. The officer pursued Appellant at speeds over 65 miles per hour

in a 40 miles per hour zone, and “had to slam the brakes” to avoid a herd of

deer that had jumped out. Id. The officer then continued to pursue Appellant,

who continued to flee, before losing sight of him.      Id.   Two days later,

Appellant’s ex-girlfriend reported that on the night of the incident, Appellant

called and asked her to pick him up. Appellant told her “he just out ran the

police by Tyler Hospital and [was] hiding in the woods.” Id. at 2. At this

time, Appellant had a suspended license for driving under the influence (DUI).

Id.

      At   trial   docket   CP-66-CR-0000223-2017       (Docket    223),    the

Commonwealth alleged that on May 6, 2017, Pennsylvania State Trooper

Taylor Smith was on routine patrol on SR 92 in Nicholson Borough when he

observed a red pickup truck, driven by Appellant, with an inoperable taillight.

Trooper Smith followed Appellant a short distance. Appellant was following a

vehicle within 50 feet and activated “‘off road’ lighting” that was mounted on

the front of the truck. Affidavit of Probable Cause, Police Criminal Complaint,

Docket 223, 4/26/17, at 1. Trooper Smither activated his emergency lights

and siren, but Appellant failed to stop and instead

      passed the vehicle it was following without signaling and
      [traveled] at speeds of more than 80 MPH in a careless and
      reckless manner. [Trooper Smith] pursued the truck[, which]
      negotiate[d] turns in the opposing lane of travel at a high rate of
      speed. . . .




                                     -3-
J-A23022-22


Id.   Appellant “nearly crashed into the rear of [an] ambulance” that was

stopped, for an unrelated matter, with emergency lights activated.         Id.

Appellant swerved into the oncoming lane without signaling, and nearly struck

an oncoming vehicle and the two ambulance personnel standing outside the

ambulance.    These actions put the ambulance personnel at undue risk of

harm, serious injury, or death. Id.

      On March 18, 2019, Appellant entered a guilty plea to fleeing at Docket

223 only. As a part of this plea agreement, the charges at Docket 222, as

well as unrelated docket “CR 103-17,” were nolle prossed, although Appellant

would pay restitution for those cases. Guilty Plea Agreement, Docket 223,

3/19/19.   However, six months later, before sentencing, Appellant filed a

motion to withdraw his plea, asserting his innocence. The trial court granted

this motion on October 10, 2019.

      Meanwhile, the reinstated charges at Docket 222 proceeded to a jury

trial on January 19, 2021. Appellant appeared, but before jury selection was

completed, he left the courthouse. Accordingly, that same day, the trial court

issued a bench warrant for Appellant’s arrest. Order, Docket 222, 1/19/21.

Appellant also failed to appear for a status conference at Docket 223 on

February 10th, and thus the trial court likewise issued a bench warrant in that

matter. Appellant was apprehended on February 24th, 36 days after he left

the courthouse. On May 11th, upon agreement of the parties, the trial court

scheduled a jury trial for the July 2021 term. Order, 5/12/11.


                                      -4-
J-A23022-22


        However, Appellant subsequently agreed to an open plea deal, and on

May 25, 2021, proceeded to a combined plea and sentencing hearing on both

dockets.2 Pursuant to the parties’ agreement, Appellant pleaded guilty to one

count of fleeing at each docket, graded as felonies of the third degree. N.T.

at 5. While Appellant was on bail, he also incurred four new arrests — two in

Susquehanna County and two in Wyoming County.3           As part of his plea

agreement, Appellant would pay restitution of $695.07 for one of the cases,

“103 of 2018, which is to be nolle prossed[,]” and the charges at “magisterial

docket, R103445-6” would likewise be nolle prossed. Id.

        Appellant was 63 years old at the time of the plea and sentencing

hearing. N.T. at 41. He had a prior record score of 5, and the offense gravity

score for each count of fleeing was 5. The standard range guideline for each

count was 12 to 18 months. The mitigated range guideline was 9 months and

the aggravated range 21 months. As stated above, each count was graded

as a felony of the third degree, and the statutory maximum sentence was 84

months, or 7 years. See 18 Pa.C.S. § 1103(3).




____________________________________________


2   The hearing was conducted by video. See N.T., 5/21/21, at 4.

3The given docket numbers for these matters were: (1) Susquehanna County
MDJ docket CR-181 of 2020; (2) Susquehanna County MDJ docket 227 of
2020; (3) Wyoming County criminal docket 103 of 2018; and (4) “OTN
R103445-6.” N.T. at 47-48.


                                           -5-
J-A23022-22


       The Probation Department recommended an aggregate sentence of 24

months to 168 months, which was within the standard range. 4           Appellant

argued the trial court should adopt this recommendation. N.T. at 41. The

Commonwealth deferred to the court’s discretion. Id. at 46.

       In his allocution, Appellant stated he left the trial on January 19, 2021,

because he was “scared and [his] anxiety got the best of” him. N.T. at 43.

With respect to the underlying charges of fleeing, Appellant stated he did not

“know why [he] didn’t pull over:” “I knew I was going to get caught. I should

have turned myself in. I . . . was confused . . . I made a bad decision[.]” Id.

at 43-44. Appellant’s counsel argued Appellant had health problems, including

a fall from a tree the previous summer, which resulted in “numerous cracked

ribs, some heart problems, some bleeding around his heart[,]” and three or

four hospitalizations. Id. at 37.

       The trial court stated it reviewed “the extensive pre-sentence

investigation report” (PSI), as well as the affidavits of probable cause. N.T.

at 32-33. The court imposed sentences of 42 to 84 months’ imprisonment for

each fleeing count, to run consecutively, for an aggregate term of seven to 14


____________________________________________


4  This recommendation was set forth in a one-page, undated “Sentence
Recommendation Sheet,” prepared by the Probation Department. This sheet
was included in Appellant’s reproduced record as a part of the PSI; however,
it was not a part of the PSI that appears in the certified record. Nevertheless,
as the Commonwealth does not dispute the accuracy of this information, we
will consider it. See Commonwealth v. Landis, 89 A.3d 694, 697 n.5 (Pa.
Super. 2014).


                                           -6-
J-A23022-22


years. See id. at 46, 50. Each sentence was above the aggravated range

guideline, as well as at the statutory maximum.

      The trial court acknowledged the sentences were outside the aggravated

guideline range, and provided six reasons for the sentences. First, Appellant’s

conduct posed “a severe threat” to the officers in pursuit, other motorists, and

the public. N.T. at 49. Second, Appellant was charged with four new crimes

while on bail: (1) possession of a firearm and hindering apprehension or

prosecution in Susquehanna County; (2) possession of drug paraphernalia,

also in Susquehanna County; (3) theft in Wyoming County; and (4) witness

tampering, also in Wyoming County. Id. at 47-48. The court acknowledged

Appellant “has only been charged and has not been convicted” of these

offenses, but the court considered it “highly unusual and the first time in [the

court’s] judicial career that a person has been charged with four separate

offenses in two different counties while on bail supervision.” Id. at 48. Next,

the court considered the above two factors — the commission of the

underlying offenses along with the four new criminal matters while on bail —

showed Appellant “is an extreme threat to himself and . . . society as a whole.”

Id. at 49.

      The trial court’s fourth reason for sentencing above the aggravated

range guideline was Appellant’s “continual[ ] fail[ure] to take responsibility for

these matters.” N.T. at 48. The court acknowledged Appellant had a right to

seek withdrawal of his first plea, but nevertheless considered the “delay in


                                      -7-
J-A23022-22


reaching this matter to final conclusion.” Id. Fifth, the trial court considered

that Appellant left the courthouse, during his trial proceedings in January of

2019, “and became a fugitive from justice. [Appellant] was aware that he

was in violation of his bail conditions, [as] he was told by his attorney to turn

himself in[, but he] refused to do so, causing the US Marshal[ ] Service and

other law enforcement to arrest him[.]” Id. at 48-49. Finally, the trial court

considered Appellant’s “lengthy criminal record commencing in 1977[,] that

previously, all sentencing and/or probation has failed to address [his] criminal

propensities[,]” and that any sentence other “than a lengthy prison term

would [not] be appropriate[.]” Id. at 49.

      Appellant filed timely post-sentence motions at each docket, which were

denied. He then filed timely notices of appeal and court-ordered Pa.R.A.P.

1925(b) statements of errors complained of on appeal.

                   II. Statement of Questions Involved

      Appellant raises one issue for this Court’s review:

      Did the trial court abuse its discretion in sentencing . . . Appellant
      to manifestly excessive sentences, individually and in the
      aggregate, and disproportionate to the circumstances by failing to
      consider mitigating circumstances, relying upon reasons already
      accounted for in the guidelines and motor vehicle statute and
      disregarding Appellant’s age, serious health issues, acceptance of
      responsibility, expression of remorse and the rehabilitative needs
      of . . . Appellant, impact upon the community and the need for
      protection of the public pursuant to 42 Pa.C.S.A. § 9721(b)?

Appellant’s Brief at 5.




                                      -8-
J-A23022-22


         III. Preservation of Discretionary Sentencing Claims

      As Appellant presents a challenge to the discretionary aspects of his

sentence, we note:

      An appeal raising the discretionary aspects of sentencing is not
      guaranteed as of right; rather, it is considered a petition for
      permission to appeal.     In order to reach the merits of a
      discretionary aspects claim, we must engage in a four-part
      analysis to determine:

          (1) whether appellant has filed a timely notice of appeal,
          see Pa.R.A.P. 902 and 903; (2) whether the issue was
          properly preserved at sentencing or in a motion to
          reconsider and modify sentence, see Pa.R.Crim.P. [720];
          (3) whether appellant’s brief has a fatal defect, Pa.R.A.P.
          2119(f); and (4) whether there is a substantial question
          that the sentence appealed from is not appropriate under
          the Sentencing Code.

                                  *    *    *

          The determination of what constitutes a substantial
          question must be evaluated on a case-by-case basis. A
          substantial question exists only when the appellant
          advances a colorable argument that the sentencing
          judge’s actions were either: (1) inconsistent with a
          specific provision of the Sentencing Code; or (2) contrary
          to the fundamental norms which underlie the sentencing
          process.

See Commonwealth v. Mulkin, 228 A.3d 913, 916 (Pa. Super. 2020) (some

citations omitted).

      Here, Appellant filed a timely notice of appeal and timely post-sentence

motion. We observe, however, that he argues several mitigating factors for

the first time on appeal — (1) the fact that his parents and all of his siblings

are deceased, which has affected “his psychological makeup, . . . poor


                                      -9-
J-A23022-22


decisions and activity[;]” (2) his lifelong residence at the same address in

Susquehanna County; and (3) his long time self-employment, from which he

made “a respectable amount of money.”5              See Appellant’s Brief at 32-34.

Because these claims were not raised at the sentencing hearing or in

Appellant’s post-sentence motion, they are waived. See Mulkin, 228 A.3d at

916.   See also Pa.R.A.P. 302(a) (“Issues not raised in the trial court are

waived and cannot be raised for the first time on appeal.”).            Appellant’s

argument, that the Commonwealth did not submit victim impact statements,

is similarly waived on the same basis.             See Mulkin, 228 A.3d at 916;

Appellant’s Brief at 24.

       However, Appellant’s remaining issues — discussed infra — were

properly preserved in his post-sentence motion. See Mulkin, 228 A.3d at

916. Furthermore, his brief includes a Rule 2119(f) concise statement of the

reasons relied upon for allowance of appeal. See Pa.R.A.P. 2119(f). Finally,

this Court has held that Appellant’s present claims — that the trial court relied

on impermissible factors and ignored mitigating evidence in imposing a

sentence above the aggravated range guidelines — raise a substantial




____________________________________________


5 Rather than stating the amount of his income, Appellant’s counsel twice
refers this Court to the PSI for that information. Appellant’s Brief at 12, 34.
The PSI, in turn, stated Appellant earned $30,000 weekly. Wyoming County
Pre-Sentence Investigation (undated), at 4 (unpaginated).


                                          - 10 -
J-A23022-22


question. See Mulkin, 228 A.3d at 916. Accordingly, we proceed to consider

his arguments.

                            IV. Appellant’s Arguments

        Appellant advances multiple arguments that the trial court abused its

discretion by imposing a manifestly excessive and unreasonable sentence.

Preliminarily, he points out the minimum sentences of 42 months were

“double the highest end of the aggravated range of the guidelines[,]”6 and the

maximum terms of seven years were “the maximum sentence[s] allowed at

law.” Appellant’s Brief at 19, 24. Appellant contends the Commonwealth did

not seek a sentence outside the standard range guideline. Id.

        Appellant’s first claim is that the trial court failed to consider mitigating

factors, and merely made a “passing reference” to the PSI. Appellant’s Brief

at 29. He refers to: his age of 63; his attempt, though unsuccessful, to enroll

in the Wyoming/Sullivan County drug court;7 and his poor health, which

included anxiety, his “need to control his illicit drug use,” high blood pressure,

and serious injuries following a fall from a tree.       Id. at 31-34.    Appellant

maintains that, contrary to the court’s finding, he did accept responsibility for

his conduct; he reasons that “trial [was] scheduled for July 2021, [but he]


____________________________________________


6   As stated above, the aggravated range guideline was 21 months.

7 Appellant acknowledges he was a resident of Susquehanna County, which
was “an impediment” to admission into the Wyoming and Sullivan County drug
court. Appellant’s Brief at 33.


                                          - 11 -
J-A23022-22


instead chose to immediately plead guilty[.]” Id. at 35, 37. Appellant also

points out that the COVID-19 pandemic caused trial delays. Id. at 37-38.

      Appellant’s next claim is that the trial court improperly considered

factors that had already informed the sentencing statutes and guidelines.

First, he contends the court improperly focused on his prior record because it

was already factored into his prior record score. Appellant’s Brief at 31. In

any event, he asserts, the trial court’s characterization of his prior history as

“lengthy” was inaccurate. Id. at 31. Instead, Appellant alleges, he merely

had “a sporadic past history, interspersed with long periods” of being crime-

free, and he did not have any “revolving door history[.]”        Id. at 31, 41.

Appellant summarizes that he: (1) had two criminal charges in 1977 and two

more criminal charges 1980; (2) did not incur another criminal charge for 22

years; (3) had a DUI in 2004; and (4) nine years later, in 2017, committed

the instant two fleeing charges. Id. at 11-12.

      Second, Appellant avers the trial court erred in considering that his

commission of the two underlying fleeing offenses placed others in danger,

because this element was already a part of the grading of the offense and

reflected in the offense gravity score. Appellant’s Brief at 39-40, citing 18

Pa.C.S. § 3733(a.2)(2)(iii) (fleeing is graded as a felony of the third degree if

offender endangers a law enforcement officer or member of general public due

to engaging in a high-speed chase).




                                     - 12 -
J-A23022-22


      Third, Appellant alleges the court erred in considering his four new

charges. Appellant’s Brief at 36. He reasons that three of those matters “had

not even reached . . . a preliminary hearing” and none of the prosecutors

initially “sought or fully prosecuted revocation of . . . bail.”   Id. at 36-37.

Appellant, however, concedes his bail was revoked when he absconded from

trial in January of 2021. Id. at 37. Furthermore, with respect to the charges

at docket 103-2018, which were nolle prossed, he nevertheless paid

restitution as a part of the instant plea deal. Id. Appellant also denies he

was a “fugitive” when he absconded from trial, as the trial court characterized

him. Id. at 38. In support, he asserts there was no “large manhunt” for him,

he did not have “to be physically taken down[,]” and he “was apprehended

within 36 days[.]” Id.

      Appellant concludes this Court should vacate his judgment of sentence

pursuant to Sub-section 9781(c)(3) of the Sentencing Code, which mandates

a remand for resentencing if “the sentencing court sentenced outside the

sentencing guidelines and the sentence is unreasonable.” Appellant’s Brief at

26, citing 42 Pa.C.S. § 9781(c)(3). We conclude no relief is due.

                 V. Standard of Review & Relevant Authority

      We consider the relevant standard of review:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its

                                     - 13 -
J-A23022-22


      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Clemat, 218 A.3d 944, 959 (Pa. Super. 2019) (citation

omitted).   “[W]hen imposing sentence, the trial court is granted broad

discretion, as it is in the best position to determine the proper penalty for a

particular offense based upon an evaluation of the individual circumstances

before it.” Mulkin, 228 A.3d at 917.

      This Court has also stated:

      [W]hen imposing a sentence, the sentencing court must consider
      the factors set out in 42 Pa.C.S.A. § 9721(b), that is, the
      protection of the public, gravity of offense in relation to impact on
      the victim and community, and rehabilitative needs of the
      defendant. . . .

      Furthermore, [a] trial court judge has wide discretion in
      sentencing and can, on the appropriate record and for the
      appropriate reasons, consider any legal factor in imposing a
      sentence[.] The sentencing court, however, must also consider
      the sentencing guidelines.

Clemat, 218 A.3d at 960 (citation omitted & paragraph break added).

      When imposing sentence, the trial court is required to consider
      the particular circumstances of the offense and the character of
      the defendant. The trial court should refer to the defendant’s prior
      criminal record, age, personal characteristics, and potential for
      rehabilitation.

      However, where the sentencing judge had the benefit of a pre-
      sentence investigation report . . . it will be presumed that he or
      she was aware of the relevant information regarding the
      defendant’s character and weighed those considerations along
      with mitigating statutory factors.

Id. at 959-60 (citations omitted & paragraph break added).




                                     - 14 -
J-A23022-22


      With respect to aggravated-range sentences and so-called “double

counting” factors, this Court has explained:

      Generally, “[i]t is impermissible for a court to consider factors
      already included within the sentencing guidelines as the sole
      reason for increasing or decreasing a sentence to the aggravated
      or mitigated range.” However, “[t]rial courts are permitted
      to use factors already included in the guidelines if they are
      used to supplement other extraneous sentencing
      information.”

      When deciding whether a court improperly has based an
      aggravated sentence on a factor that is already considered by the
      sentencing guidelines, we have stated:

          [t]he guidelines were implemented to create greater
          consistency and rationality in sentencing. The guidelines
          accomplish the above purposes by providing a norm for
          comparison, i.e., the standard range of punishment, for
          the panoply of crimes found in the crimes code and by
          providing a scale of progressively greater punishment as
          the gravity of the offense increases. . . . The provision
          of a “norm” also strongly implies that deviation from the
          norm should be correlated with facts about the crime that
          also deviate from the norm for the offense, or facts
          relating to the offender’s character or criminal history
          that deviates from the norm and must be regarded as
          not within the guidelines contemplation. Given this
          predicate, simply indicating that an offense is a serious,
          heinous or grave offense misplaces the proper focus. The
          focus should not be upon the seriousness, heinousness
          or egregiousness of the offense generally speaking, but,
          rather, upon how the present case deviates from what
          might be regarded as a “typical” or “normal” case of the
          offense under consideration.

      Moreover, “[a]n aggravated range sentence [is] justified to the
      extent that the individual circumstances of [the defendant’s] case
      are atypical of the crime for which [the defendant] was convicted,
      such that a more severe punishment is appropriate.”




                                    - 15 -
J-A23022-22


Clemat, 218 A.3d at 960 (citations omitted & emphasis added). “It is well-

settled that where ‘the sentencing court proffers reasons indicating that its

decision to depart from the guidelines is not unreasonable, the sentence will

be upheld.’” Mulkin, 228 A.3d at 917.

      Finally, “Section 9781(c) of the Sentencing Code directs this Court to

vacate a sentence and remand to the sentencing court if ‘the sentencing court

sentenced   outside   the   sentencing     guidelines   and   the   sentence   is

unreasonable.’” Commonwealth v. Smith, 206 A.3d 551, 567 (Pa. Super.

2019), citing 42 Pa.C.S.A. § 9781(c)(3).

                                VI. Analysis

      First, we observe the trial court did not specifically address mitigating

factors. Nevertheless, the court stated both at the sentencing hearing and in

its opinion that it reviewed the “extensive” PSI. N.T. at 32; Trial Ct. Op.,

8/4/11, at 4. Accordingly, we may presume the court properly “weighed all

relevant information regarding the defendant’s character against any

mitigating factors.” See Mulkin, 228 A.3d at 917. Appellant’s argument,

that the court merely made a “passing reference” to the PSI, does not

undermine this presumption. See Appellant’s Brief at 29. In any event, at

the sentencing hearing, Appellant specifically argued the court should consider

his poor health, including heart problems and the injuries resulting from a fall

from a tree the prior summer. N.T. at 37, 40.




                                     - 16 -
J-A23022-22


      Additionally, Appellant’s portrayal that he “chose to immediately plead

guilty” in May of 2021, following the scheduling of a second jury trial for July

of 2021, wholly ignores the fact he absconded from the first trial in January of

2021 and refused to turn himself in, against his attorney’s advice.        See

Appellant’s Brief at 35.    Elsewhere in his brief, Appellant minimizes the

significance of this evidence, by rationalizing there was no “large manhunt”

for him, he did not have “to be physically taken down[,]” and, ostensibly, he

was merely at large for 36 days. Appellant’s Brief at 38. However, the trial

court weighed the same evidence differently, and Appellant’s present

argument would require this Court to reweigh the evidence in his favor and

supplant the court’s findings with our own. This we may not do. Instead, we

defer to the trial court’s discretion in weighing the reasons for the delays in

this matter. See Clemat, 218 A.3d at 959.

      Next, we find no abuse of discretion in the totality of the trial court’s

reasons for imposing sentence. As stated above, it is generally “impermissible

for a court to consider factors already included within the sentencing

guidelines as the sole reason for increasing . . . a sentence to the aggravated

. . . range.”   Clemat, 218 A.3d at 960 (emphasis added).         A court may

consider “factors already included in the guidelines if they are used to

supplement other extraneous sentencing information.” Id. Here, we do not

review the court’s reasons for the sentence in isolation, but instead in context

with each other. Although the court considered the risk of danger caused by


                                     - 17 -
J-A23022-22


Appellant in the two underlying fleeing offenses, this factor was not the sole

reason for departing from the sentencing guidelines — and we note Appellant

does not claim it was. Instead, the trial court stated multiple, varied reasons

for the sentence, including Appellant’s absconding from the first jury trial and

his incurring four new charges in two different counties while on bail — which

the trial court noted was not only particularly unusual, but also the first the

court had encountered in its years on the bench. See N.T. at 50.

      Furthermore, the trial court properly considered Appellant’s prior record.

We reiterate that Appellant committed the fleeing offenses while his license

was suspended due to a DUI conviction. His present attempt to portray his

criminal history, which is not in dispute, in a different light is again an appeal

to this Court to reweigh the evidence in his favor. While Appellant highlights

long periods of crime-free conduct, we defer to the trial court’s weighing of

his eight prior criminal cases, which included burglary, theft, manufacture of

controlled substances, and possession of firearms, and which spanned 43

years and four counties. See Wyoming County Pre-Sentence Investigation at

2. Again, the trial court considered this history along with, and in context of,

the fact Appellant absconded from the courthouse during trial proceedings

and incurred four new criminal cases while on bail on these charges.

Accordingly, we cannot conclude the trial court’s consideration of these factors

was so improper to warrant a remand for a new sentence. See Clemat, 218

A.3d at 959-60.


                                     - 18 -
J-A23022-22


     Finally, we reiterate the trial court found prior prison and probation

terms have “failed to address [Appellant’s] criminal propensities” and “all

previous attempts of rehabilitation have failed.” N.T. at 49-50. Accordingly,

the court found a long prison term was necessary in light of his “lengthy

criminal record commencing in 1977[.]”       Id. at 49.   The court had wide

discretion in sentencing and properly considered all the relevant factors. See

Clemat, 218 A.3d at 960. Appellant has not established the court acted with

partiality, prejudice, bias, or ill will against him. See id. at 959. Thus, we

affirm the judgments of sentence.

                              VII. Conclusion

     Having concluded no relief is due on Appellant’s sentencing challenge,

we affirm the judgments of sentence.

     Judgments of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/8/2022




                                    - 19 -